GOTHARD, Judge,
dissenting.
I dissent. The trial court did not inform the defendant of the minimum sentence which could have been imposed before accepting his guilty plea. C.Cr.P. article 556.1 provides that a court shall not accept a guilty plea without first informing the defendant of the mandatory minimum penalty. Ch.C. article 104, in pertinent part, provides that, where procedures are not provided in the Children’s Code, or otherwise by law, the court shall proceed in accordance with the Code of Criminal Procedure in a delinquency proceeding and in a criminal trial of an adult.
I believe that C.Cr.P. article 556.1 provides a right to a criminal adult defendant to be fully informed of the possible sentences he would face so as to enable him to make a knowing and intelligent decision in a guilty plea. Although I recognize that a juvenile court has the discretion to, at a minimum, reprimand a juvenile and entrust him to the custody of his parents pursuant to Ch.C. article 897, I believe the rights granted under C.Cr.P. article 556.1 must also be afforded to a juvenile. Accordingly, I would vacate the guilty plea and remand the matter for further proceedings. See: State v. Reynolds, 98-170 (La.App. 5 Cir. 7/28/98), 716 So.2d 485; State v. Chisley, 98-169 (La.App. 7/28/98), 718 So.2d 537.